                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                             File No. 13-CR-111-JRT-LIB

                     Plaintiff,

 v.                                              REPLY MEMORANDUM
                                                      IN SUPPORT
 James Patrick Needham,                          OF MOTION TO MODIFY
                                              SENTENCE OF IMPRISONMENT
                     Defendant.



      James Patrick Needham submits this Reply memorandum to the

Government’s Response in Opposition to Defendant’s Motion for Compassionate

Release.

      Mr. Needham’s initial motion papers show that he suffers from serious

health conditions, including heart disease, high blood pressure, and atrial

fibrillation, obesity, and a life-threatening allergy to red meat. He did contract

COVID-19 in late December 2020 and continues to experience serious health

repercussions from it. Because of his underlying health conditions, he has

experienced severe side effects from other vaccines, and is gravely concerned that

he is at an elevated risk of prolonged complications and death from the COVID-19

vaccine and other treatment. For the reasons stated in his initial motion, Mr.

Needham has effectively exhausted his administrative remedies, and put forth

evidence to show the “extraordinary and compelling reasons” his release.
      The government downplays Mr. Needham’s life-threatening allergy and co-

morbidities, and essentially states that he is in no danger after contracting the

virus. The government further relies on speculation to argue that Mr. Needham

poses a significant risk to the community, despite the fact that his criminal history

is limited to alcohol-related tribal offenses. There is no evidence of him being a

contact offender or otherwise having a history involving sexual abuse of minors.

Mr. Needham has demonstrated that his life has changed since he met and married

his wife, after his arrest. He has the support of his wife, a plan for his release, and

the resources and skills to make it succeed and to rebuild his life. For these reasons,

the Court should grant Mr. Needham’s motion.



I.    The Government dismisses the significant risks COVID-19 places on Mr.
      Needham.

      Mr. Needham’s life-threatening allergy to meat, pulmonary hypertension,

atrial fibrillation, history of smoking, and obesity are significant co-morbidities

that have caused him to experience complications from vaccines in the past. For

example, he had a negative reaction to an MMR vaccine received on October 14,

2017, which required several follow-up medical appointments. (See Doc. 138,

Appendix at 84, 42-44.) In the weeks after receiving an MMR vaccine, he

experienced chest tightness and shortness of breath after walking. (Id. at 42.)




                                           2
       Mr. Needham reports that he experienced wheezing, shortness of breath,

 and a temporary loss of smell and taste from the COVID-19 infection. He

 continues to experience long-term effects from COVID-19, including the inability

 to walk more than short distances, which he has reported to his medical team.

 (Declaration of James Needham at ¶ 1.) With his health history, Mr. Needham

 discussed the risks and benefits of receiving monoclonal antibodies with the

 Certified Physician Assistant and decided that the risks significantly outweighed

 the benefits of such treatment. (Doc. 145-1 at 21; Decl. of James Needham at ¶ 2.)

 Mr. Needham is concerned that COVID-19 will negatively impact his heart and

 that long-haul lung symptoms will shorten is life expectancy. (Needham Decl. ¶ 3.)



II.    Mr. Needham does not pose a danger to the safety of the community.


       The government focuses almost exclusively on the severity of Mr.

 Needham’s offenses and his criminal history, which does not include any sexual

 offenses. Instead, Mr. Needham has never had sexual contact with a minor and

 in the four years between the execution of a search warrant and his sentencing,

 demonstrated an ability to conform his behavior and remain law abiding. His

 criminal history contains no history of aberrant behavior towards children and

 consists entirely of alcohol-related tribal convictions.




                                            3
      The government ignores that “evidence of postsentencing rehabilitation

may be highly relevant to several of the §3553(a) factors that Congress has

expressly instructed district courts to consider at sentencing.” Pepper v. United

States, 562 U.S. 476, 491 (2011). Mr. Needham has received his G.E.D.,

attended drug treatment, and completed significant coursework. Mr. Needham

reports that he has been unable to enroll in alcohol or sex offender treatment at

FMC-Rochester, but he intends to complete the mandatory treatment as soon as

possible, including while on supervised release. (Needham Decl. at ¶ 4.)

      The government’s arguments fail to address the rehabilitation and

programming afforded to Mr. Needham while incarcerated. He is not the same

danger to the community today that he was before incarceration. Mr. Needham’s

offenses were the result, at least in part, of addiction and trauma. (See PSI at 7,

19-20); see also Bennett, No. 15-cr-260(10) (PAM/TNL) at *3 (granting motion

for compassionate release after acknowledging that inmate’s criminal history was

“reflective of his struggles with drug addiction and his traumatic upbringing”).

      Based on Mr. Needham’s post-conviction conduct and his underlying

health conditions, this Court should conclude Mr. Needham’s risk of recidivism

is small. If released Mr. Needham’s focus in supervised release will be focused on

continued rehabilitation, with the help of a supportive family.



                                     Conclusion
                                           4
      For the foregoing reasons, Mr. Needham respectfully requests that the Court

grant his § 3582(c) motion to modify his sentence to time served, with his fifteen

years of supervised release to begin immediately.



Dated: March 16, 2021                  Respectfully submitted,

                                       /s/ Amy Conners               _
                                       Amy Conners

                                       BEST & FLANAGAN LLP
                                       60 South Sixth Street, Suite 2700
                                       Minneapolis, MN 55402
                                       Telephone: (612) 339-7121
                                       aconners@bestlaw.com
                                       aleitch@bestlaw.com

                                       Attorneys for James Patrick Needham




                                         5
